Citation Nr: 0912994	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (SMC or increased DIC) based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The service department verified that the Veteran had 
recognized guerrilla service from October 1943 to June 1944.  
The Veteran was killed in action in June 1944 and the 
appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim for increased DIC in the form of SMC based on the need 
for regular aid and attendance or by reason of being 
housebound.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The appellant receives DIC based on her late husband's 
death during active guerrilla service in June 1944.

2.  The competent medical evidence shows that the appellant 
is not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is not 
a patient in a nursing home because of mental or physical 
incapacity; and, does not have a factual need for aid and 
attendance demonstrated by an inability to care for most of 
her daily personal needs or protect herself from the hazards 
and dangers of her daily environment.

3.  The appellant is not substantially confined to her home 
or the immediate premises.
CONCLUSION OF LAW

The criteria for an award of increased DIC in the form of SMC 
based on the need for regular aid and attendance of another 
person or on being housebound have not been met.  38 U.S.C.A. 
§§ 1311(c) and (d), 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

In general, the notice requirements apply to all five 
elements of a service connection claim: 1) claimant status; 
2) existence of a disability; 3) a connection between the 
claimant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, in this 
case, service connection for the cause of the Veteran's death 
has already been established, and the issue is whether 
increased compensation is warranted based on the need for 
regular aid and attendance or by reason of being housebound.  
Thus, it is not necessary in this case to provide notice 
regarding all five elements of a service connection claim.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Again, this type of notification is also not 
relevant to the claim on appeal.  Here, the appellant is 
claiming additional DIC benefits based on the need for aid 
and attendance or by reason of being housebound.  As 
entitlement to DIC, generally, has already been established, 
compliance with Hupp need not be addressed.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the notice provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate her claim.  The 
claimant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).
VA has assisted the claimant in obtaining evidence, afforded 
her a physical examination, obtained a medical opinion as to 
her eligibility for aid and attendance and/or housebound 
status, and afforded her the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the claims file; and the appellant has not contended 
otherwise.  

The Board is aware that the appellant's most recent VA 
examination was conducted in 2004, nearly five years prior to 
the issuance of his decision.  Nevertheless, the appellant 
has neither provided current medical evidence showing an 
increase in severity of her current health status; nor has 
she asserted in recent correspondence that her medical status 
has deteriorated since the 2004 examination.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  DIC-Aid & Attendance/Housebound

The law provides increased DIC benefits to a surviving spouse 
of a veteran by reason of need for aid and attendance or of 
being housebound.  38 U.S.C.A. § 1311(c), (d); 38 C.F.R. § 
3.351(a)(3), (4).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

If the criteria for increased DIC in the form of SMC based on 
the need for regular aid and attendance are not met, SMC can 
be awarded if a surviving spouse is permanently housebound by 
reason of disability.  38 U.S.C.A. § 1311; 38 C.F.R. § 
3.351(e).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1311(d); 38 C.F.R. § 3.351(e).

The preponderance of the evidence is against the appellant's 
claim for increased DIC because the criteria are not met for 
entitlement to SMC for a surviving spouse based on the need 
for regular aid and attendance or by reason of being 
housebound.

At the most recent VA examination in March 2004, the 
appellant reported that she stayed mostly at home because of 
dyspnea and malunion of the right forearm.  She took 
medication for hypertension and pulmonary problems.  There 
were no reported hospitalizations, the appellant was 
ambulatory, and had 20/100 vision in both eyes.

On examination, the appellant had a poor grip on her right 
hand due to an old fracture that led to a malunion.  She also 
had a chronic cough and hypertension.  She reportedly always 
felt weak and had joint pain.

According to the examiner, the appellant was fairly kempt, 
conscious, coherent, and was not in any form of respiratory 
distress.  She had asthenic build and erect posture.  She was 
undernourished.  She took slow and guarded steps.  Blood 
pressure 160/90.  As for activities of daily living, the 
appellant's right hand had a poor grip, as there was an overt 
malunion at the distal third of the right forearm.  The left 
upper extremity had no restrictions.  Upon examination of the 
lower extremities, there was no limitation of motion, no 
atrophy, and no contractions.  The appellant was capable of 
balance and propulsion, there were no deficits in weight 
bearing.  There was no limitation of motion or deformity of 
the spine, trunk or neck.  The appellant was able to walk 
without the assistance of another person for about 20 meters 
prior to dyspnea or exertion.  The appellant went to her 
physician's office and/or the bank on a monthly basis.  The 
diagnosis was hypertension and atherosclerotic heart disease, 
degenerative osteoarthritis, and old right ulnar fracture 
with malunion.  The examiner opined that the malunion with 
resultant post traumatic osteoarthritis impeded the 
appellant's ability to perform her activities of daily 
living.  

Although the appellant's activities of daily living are 
"impeded" by her various limitations, including dyspnea, 
weakness, poor grip strength on the right with limited use of 
the right arm, and arthritis, there is no indication that the 
appellant is completely unable to care for herself.  There is 
no indication that she is unable to prepare her own meals, 
bathe on her own, dress herself, walk, see or hear.  Although 
the examiner in March 2004 indicated that the appellant was 
undernourished, there is no indication that she cannot feed 
herself.  Undernourishment, without evidence of an inability 
to eat on her own, does not in and of itself satisfy the 
criteria necessary to warrant additional DIC on the basis of 
the need for regular aid and attendance.  Furthermore, the 
examiner noted that the appellant had the ability to self 
groom, as she was "fairly kempt."  She was also conscious, 
coherent, and not in any form of respiratory distress.  There 
is no question that the appellant is frail, as evidenced by 
her advanced age and noted limitations on examination; 
however, her frailty and medical conditions do not preclude 
her from being able to perform the basic mechanics for 
survival on her own.  Thus, while the aid and attendance of 
another person would certainly be helpful for the appellant, 
it is not shown to be a necessity.

Similarly, she is able to leave the home from time to time, 
albeit with the assistance of a friend or family member, to 
go to the bank and to medical appointments.  She is not 
bedridden.  Although the appellant may have to limit her 
activities outside the home, there is no indication that she 
is unable to leave the home.  As such, the appellant does not 
meet the requirements for housebound status.  

The preponderance of the evidence is against the claim of 
entitlement to increased DIC benefits on the basis on the 
need for regular aid and attendance or by reason of being 
housebound; there is no doubt to be resolved; and entitlement 
to increased DIC in the form of SMC is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  







ORDER

An increased rate of DIC benefits for a surviving spouse 
based on the need for regular aid and attendance of another 
person or based on housebound status is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


